Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2019/0279629) in view of Moore (US 2002/0015037).
With respect to claim 1 (similarly claims 12-13), Okamoto teaches an agent device (e.g. an information processing system, Figs 1-3 [0028]-[0030]) comprising: 
a microphone (e.g. a microphone 14 Figs 2-3) which collects audio in a vehicle cabin (e.g. microphone 14 acquires a voice in the vehicle cabin [0035]);  

an interpreter (e.g. a voice analysis unit 34 Fig 3) which interprets the meaning of audio collected by the microphone (e.g. the voice analysis unit 34 analyzes the voice data collected by microphone 14, see [0043]-[0045]); 
a display provided in the vehicle cabin (e.g. an on-board display device provided in the vehicle cabin, see Fig 2 [0034]); and 
an agent controller (e.g. control unit 20 including speech content decision unit 64 Fig 3) which displays an agent image (e.g. which displays character 11, see Fig 2)  in a form of speaking to an 10occupant (e.g. in form of speaking to occupant A, [0080]-[0083]) in a region of the display (e.g. in a region of display 12, see Fig 2 and Figs 6-7) in a state in which a face direction is recognizable (e.g. the face direction of character 11 is recognizable in Figs 2, 6-7, which seems to be looking straight at the occupant) and causes the speaker to output audio (e.g. and causes the loudspeaker to output audio, as suggested in [0080]-[0083]), 
However, Okamoto fails to teach wherein the agent controller changes the face direction of the agent image to a direction different from a direction of the occupant who is a conversation target in a case that an utterance with respect to the face direction is interpreted by the interpreter after 15the agent image is displayed on the display.
Moore teaches a human-machine interface in Figs 2-3 whereby a mannequin head is projected onto a display of computer 31/80 in Figs 1, 4-5, wherein an agent controller (e.g. the mannequin head controller within the computer 31/80 of Figs 1, 4-5) changes the face direction of the agent image to a direction different from a direction of the occupant who is a conversation target (e.g. changes the face/head direction left and/or right from a direction of an engaged user, as suggested in Figs 2-3 [0040]-[0041]) in a case that an utterance with respect to the face direction is interpreted by the interpreter after 15the agent image is displayed on the display (e.g. analysis of the input received by the microphone array 70 derives directional information that 
Okamoto and Moore are analogous art, because they all pertain to human-machine interfaces. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Okamoto with the teachings of Moore to include: wherein the agent controller changes the face direction of the agent image to a direction different from a direction of the occupant who is a conversation target in a case that an utterance with respect to the face direction is interpreted by the interpreter after 15the agent image is displayed on the display, as suggested by Moore. The benefit of the modification would be so that the system knows which person is speaking at any instant, Moore [0004]. 
With respect to claim 6, Okamoto in view of Moore teaches the agent device according to claim 1, wherein the agent controller changes the face direction in a case that the interpreter interprets that input of a name of the agent image has been repeatedly received (e.g. changing the face direction of the mannequin head, as suggested in Figs 2-3 [0040]-[0041] of Moore, see the rejection of claim 1, in a case that the interpreter interprets that input of a name of the agent image has been repeatedly received, as suggested in [0080]-[0085] of Okamoto whereby Mr. A and/or B has been repeatedly received).
With respect to claim 7, Okamoto in view of Moore teaches the agent device according to claim 1, wherein the agent controller changes the face direction in a case that an increase rate of the sound pressure of the audio received through the microphone is equal to or higher than a predetermined rate (Moore e.g. changing the face direction of the mannequin head, as suggested in Figs 2-3 [0040]-[0041] of Moore, see the rejection of claim 1, in a case that an 
With respect to claim 8, Okamoto in view of Moore teaches the agent device according to claim 1, wherein the agent controller changes the face direction in a case that it is determined that an utterance interpreted by the interpreter has been interrupted halfway (e.g. changing the face direction of the mannequin head, as suggested in Figs 2-3 [0040]-[0041] of Moore, see the rejection of claim 1, in a case that it is determined that an utterance interpreted by the interpreter has been interrupted halfway, as suggested in [0080]-[0085] of Okamoto).
With respect to claim 11, Okamoto in view of Moore teaches the agent device according to claim 1, wherein the agent controller displays the agent image at one end of the display (Okamoto e.g. Fig 2 displays the character 11 image at one end of the display 12) and displays the face direction of the agent image such that the face direction faces in a direction of the other end of the display (Moore e.g. Figs 2-3 [0040]-[0041] display the face direction left and/or right, see the combination of the rejection of claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675